Citation Nr: 1446851	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  09-22 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for major depressive disorder, to include as secondary to service-connected disabilities.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran had active duty service from November 1988 to March 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, denied the Veteran's claim for service connection for major depressive disorder and anxiety.

In May 2013, the Veteran testified before the undersigned at a RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

In March 2014, the Board reopened the Veteran's claim and remanded that matter to the RO for additional development and readjudication. 


FINDING OF FACT

The Veteran has a current diagnosis of major depressive disorder that has been causally associated with military-related stressors.


CONCLUSION OF LAW

Major depressive disorder was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  This is so because the Board is taking action favorable to the Veteran by granting the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2014).  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including psychosis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).

The Veteran contends that her major depressive disorder is the result of her service-connected disabilities, to specifically include her hysterectomy.  In addition, she has generally alleged direct service connection, as she testified during her May 2013 hearing that she had received treatment for depression during service. 

Service treatment records were negative for treatment or diagnosis of depression.  Service records reflected that the Veteran was injured in a motor vehicle accident in August 1991.  In an August 1994 consultation report, the Veteran denied all symptoms that might have indicated depression ("no vegetative [symptoms], denied mood, cognitive and motivation [symptoms]").  Her mental status examination was noted to be normal and no diagnosis was listed. 

Post-service VA treatment records dated from 2001 to 2011 showed complaints and findings of depression, to include as secondary to health problems.  Private treatment records dated in 2003 and 2004 showed complaints of and treatment for depression.  Records from the Social Security Administration (SSA) reflected assertions of depression related to health problems in 2007.  In a January 2007 private psychological evaluation, the Veteran reported a history of depression that began after the birth of her second child while in service.  At that time, she indicated that she was being harassed and discriminated against as one of the few females in her unit.  She further commented that she went to mental health after an in-service truck accident in 1991, but felt that no one listened to her.  The examiner diagnosed recurrent, severe major depression and psychological factors affecting general medical condition.

In a November 2007 VA examination report, the examiner diagnosed the Veteran with recurrent major depressive disorder and amnestic disorder due to head trauma from car accident while in service.  The examiner then opined that it could not be attributed to the Veteran's "claim of secondary service connection for major depressive disorder" as it was a "separate entity and is not due to [a] medical condition." 

In a May 2014 VA examination report, the Veteran complained of depression, sleep impairment, and panic attacks about three to four times per week with the duration of one hour.  She reported having no mental health symptoms prior to her military service and started seeking mental health treatment in 1991 after an in-service motor vehicle accident.  She indicated that she had distressing military-related dreams twice a month, specifically about rolling down a mountain during an in-service motor vehicle accident in 1991.  

After examining the Veteran and reviewing the record, the examiner diagnosed recurrent, mild major depressive disorder and rule out personality disorder.  The examiner marked that symptoms of depressed mood and chronic sleep impairment applied to the Veteran's diagnosed disorder.  The examiner found that the Veteran's symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  It was further noted that the Veteran was not completely convincing in her report of mental health symptoms or that her functioning was as negatively impacted by mental health symptoms as she presented them as being.  However, the examiner later clearly opined that the Veteran's depression symptoms were at least as likely as not (50/50 probability) caused by or a result of military-related stressors.  No additional rationale was provided in support of this succinct yet favorable medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes to the probative value to a medical opinion).

In view of the totality of the evidence, including the Veteran's documented in-service motor vehicle accident in 1991, the current findings of major depressive disorder, and the somewhat unsupported yet favorable findings in the May 2014 VA examination report, the Board finds that Veteran's claimed psychiatric disorder cannot be reasonably disassociated from her military service.  The Board finds that the evidence is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection for major depressive disorder is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for major depressive disorder is granted.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


